NO. 07-10-0495-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                       PANEL B

                                OCTOBER 25, 2011



                              HEATHER M. STEPHENS,

                                                               Appellant
                                           v.

                               THE STATE OF TEXAS,

                                                               Appellee
                         _____________________________

           FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

         NO. 2010-429,099; HONORABLE CECIL G. PURYEAR, PRESIDING


                               Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Heather M. Stephens appeals her conviction for possessing methamphetamine

in an amount of between four and 200 grams. She contends that the evidence is

insufficient to establish the amount of methamphetamine that she possessed fell within

that range. We affirm the judgment.
       Background

       On February 9, 2010, law enforcement officers detained Bobby Stephens in his

vehicle on the suspicion that he was in possession of a stolen auto hood. After he was

arrested, methamphetamine was found in the vehicle.         Stephens then informed the

officers that he had more methamphetamine in a tool box in a garage where he lived

and gave them consent to conduct a search at that location. When officers arrived, they

observed appellant (Stephens’ wife) in the yard along with two other men. She not only

admitted to removing the methamphetamine from a tool box in the garage prior to the

arrival of the officers but also gave them a baggy containing the drug and various

paraphernalia.   Other quantities of methamphetamine were found elsewhere in the

garage.

       Sufficiency of the Evidence

       We review the sufficiency of the evidence under the standard discussed in

Brooks v. State, 323 S.W.3d 893 (Tex. Crim. App. 2010). Again, appellant suggests

that the State failed to prove that the amount of methamphetamine she possesed fell

between four and 200 grams. We overrule the issue.

       Admittedly, the manner in which the State attempted to prove this aspect of its

burden could have been better. Sometimes it seems that trial litigators forget to try their

case not only for those present in the courtroom but also for those who may have to

review the dispute on appeal. Nonetheless, we find evidence of appellant’s husband

telling the officers that his tool box contained approximately twenty grams of

methamphetamine.      In turn, evidence of appellant informing the officers that she

removed the drugs from the tool box also appears of record. And, other evidence

                                            2
indicated that only “residue” of the drug remained in the box. The foregoing is some

evidence upon which a rational factfinder could deduce, beyond reasonable doubt, that

appellant   exercised   possession,   custody,     and    control   of   a   quantum   of

methamphetamine approximating twenty grams, which sum falls between four and 200

grams.

      Accordingly, we find the evidence sufficient to sustain the conviction and affirm

the judgment.



                                                 Brian Quinn
                                                 Chief Justice

Do not publish.




                                          3